Trammell
: This is an appeal from the determination of a deficiency in income and profits taxes for the year 1920 in the amount of $2,761.15. The question involved is whether the taxpayer is entitled to have its taxes assessed under the provisions of section 328 of the Revenue Act of 1918.
*637FINDINGS OF FACT.
The taxpayer is a Pennsylvania corporation having its principal office at Greensburg.
The authorized capital stock was $200,000, of which $90,000 was issued and outstanding during the taxable year. The statutory invested capital of the taxpayer, as determined by the Commissioner, was $79,000. During the taxable year the taxpayer did a gross business in the amount of $6,024,504.85. Its net profits were $138,159.14. The amount of taxes paid for the year was $57,158.94. Approximately 75 per cent of the coal which was sold by the taxpayer was purchased by it from its stockholders.
The Fort Pitt Coal & Coke Co., which was engaged in selling coal during the year 1920, had a gross income of $144,234.92; gross sales of $3,993,154.73; and net income of $58,954.94. The profits tax for that year was $15,370.60 and its total tax was $19,528.55. Its ratio of profits tax to net income was 26 per cent. Its invested capital was $135,927.05.

Judgment for the 0ormnissioner.